Case 9:19-cv-80277-RAR Document 26 Entered on FLSD Docket 08/20/2019 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-80277-RAR

  ANDREW K. PROKOS,

         Plaintiff,
  v.

  RAY MIGNONE & ASSOCIATES, INC. and
  RAY MIGNONE,

        Defendants.
  _______________________________________/

                      ORDER STRIKING NOTICE OF JOINT LIABILITY

         THIS CAUSE comes before the Court on Plaintiff’s Notice of Joint Liability [ECF No.

  25], filed on August 15, 2019. Plaintiff alleges that joint and several liability exists between

  Defendant Ray Mignone & Associates, Inc. and Ray Mignone. However, Plaintiff’s claims against

  Defendant Ray Mignone were dismissed on July 31, 2019 after Plaintiff failed to perfect service

  on Defendant Ray Mignone [ECF No. 20]. Accordingly, only a single Defendant exists in this

  case, Ray Mignone & Associates. Where there is only a single Defendant in a case, this Court’s

  Order on Default Final Judgment Procedure [ECF No. 24] requires Plaintiff to file a Motion for

  Default Final Judgment, not a Notice of Joint Liability. Accordingly, it is

         ORDERED AND ADJUDGED that Plaintiff’s Notice of Joint Liability [ECF No. 25] is

  STRICKEN. Plaintiff is ordered to file a Motion for Default Final Judgment in Compliance with

  this Court’s August 8th Order [ECF No. 24] by no later than August 27, 2019.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of August, 2019.




                                                       RODOLFO RUIZ
                                                       UNITED STATES DISTRICT JUDGE
